     Case 2:20-cv-00003-PLM-MV ECF No. 18 filed 04/21/20 PageID.80 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

OMAR KHATTIM ALI,

                       Plaintiff,                     Case No. 2:20-cv-3

v.                                                    Honorable Paul L. Maloney

RESSIE STRANLAY et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. The

action originally was filed in the Eastern District of Michigan, but was transferred to this Court on

venue grounds. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under federal law if

the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A;

42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines

v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are

clearly irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying

these standards, the Court will dismiss Plaintiff’s complaint because it is frivolous.

                                            Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Macomb Correctional Facility (MRF) in New Haven, Macomb County, Michigan.
  Case 2:20-cv-00003-PLM-MV ECF No. 18 filed 04/21/20 PageID.81 Page 2 of 4



The events about which he complains, however, appeared to have occurred at the Chippewa

Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.              Plaintiff sues the

following URF officials: Ressie Stranlay, Connie Horton, Marie Bennet, Melody Chapin, and

Alexandra Wilonoski.

               Because Plaintiff’s original complaint was unintelligible and was not written on the

form complaint as required under W.D. Mich. LCivR 5.6(a), the Court issued an order on February

13, 2020, directing the Clerk to mail a form complaint to Plaintiff and ordering Plaintiff to file an

amended complaint on the form within 28 days. (ECF No. 12.) Plaintiff has since filed an

amended complaint, though he did not use the form sent to him by the Clerk.

               Plaintiff’s amended complaint is little more intelligible than his original complaint.

The first page consists of a recitation of § 1983. The remainder of the complaint states as follows:

       50,000 Bond cash in Surty. 1,567 Done At URF – MRF Regular I would’ve note
       complaint to the proper Court check with charge Guildline Parole Avgeage
       PorerBletiy Probate in Grand Rapids 81 IONIA ST. NW Grand Rapids Police
       Attain me by Walker Police Grandville Police and Detective OF Agent in Kent
       County Have charge me originally with Great Bodily Harm no less than Murder.
       Dismissal of count 1 R-O my conseler Donlad C. Pebely was out Richard Hillary
       approval 2-15 Bench warrant 50,000 Dollar cash. Revosloea.

       Jury Damand is Needed HereBy OMAR KHATTIM ALI 462773 V. RESSIE
       STRANLAY ET. AL., Motion For Summary judgement 2/5/2020 InForma Purpusi
       Paid $348.28 IN CASE NO. #2:20-CV-3 I have no Lawery Subpoena To: 5
       defendant Bessie Stranli Connie Horton Melody Chapin Marie Bennet Alexgandra
       Wilionaski . . . .

(Am. Compl., ECF No. 17, PageID.71-72 (verbatim).)

               Plaintiff appears to seek damages.

II.    Frivolousness

               An action may be dismissed as frivolous if “it lacks an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Brown v. Bargery, 207 F.3d 863, 866

(2000); Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). Claims that lack an arguable or

                                                 2
  Case 2:20-cv-00003-PLM-MV ECF No. 18 filed 04/21/20 PageID.82 Page 3 of 4



rational basis in law include claims for which the defendants are clearly entitled to immunity and

claims of infringement of a legal interest which clearly does not exist; claims that lack an arguable

or rational basis in fact include claims that describe fantastic or delusional scenarios. Neitzke, 490

U.S. at 327-28; Lawler, 898 F.2d at 1199. The Court has the “unusual power to pierce the veil of

the complaint’s factual allegations and dismiss those claims whose factual contentions are clearly

baseless.” Id., 490 U.S. at 327. “A finding of factual frivolousness is appropriate when the facts

alleged rise to the level of the irrational or the wholly incredible, whether or not there are judicially

noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 32 (1992).

Examples of claims lacking rational facts include a prisoner’s assertion that Robin Hood and his

Merry Men deprived prisoners of their access to mail or that a genie granted a warden’s wish to

deny prisoners any access to legal texts. See Neitzke, 490 U.S. at 327-28; Lawler, 898 F.2d at

1198-99. An in forma pauperis complaint may not be dismissed, however, merely because the

court believes that the plaintiff’s allegations are unlikely. Id.

                In this case, the Court is completely unable to discern the allegations contained in

Plaintiff’s complaint. While the majority of Plaintiff’s writing is legible, the words do not form

coherent sentences or convey clear thoughts. Because the court is unable to decipher Plaintiff’s

prose, his complaint necessarily lacks an arguable basis either in law or fact. See Neitzke, 490 U.S.

at 395; see also Parker v. Parker International/Parker Tobacco Company, No. 89-6078, 1990 WL

63523, at *1 (6th Cir. May 11, 1990). Moreover, Plaintiff’s complaint presents a variety of

rambling and incoherent claims in violation of the short and plain statement requirement of Fed.

R. Civ. P. 8. Even giving the most liberal construction to Plaintiff’s complaint, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), the Court is unable to find that a cause of action has been

alleged.



                                                   3
  Case 2:20-cv-00003-PLM-MV ECF No. 18 filed 04/21/20 PageID.83 Page 4 of 4



                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed as frivolous, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide whether an

appeal of this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See

McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons that the Court

dismisses the action, the Court discerns no good-faith basis for an appeal.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     April 21, 2020                             /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  4
